          Case 1:20-cv-02808-APM Document 11 Filed 06/09/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JENNIFER TRANT,                           )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                         Case No. 20-cv-2808 (APM)
                                          )
JAMES M. MURRAY, et al.,                  )
                                          )
      Defendants.                         )
_________________________________________ )
                              MEMORANDUM OPINION & ORDER

        Plaintiff Jennifer Trant, an Officer in the United States Secret Service Uniformed Division,

brings this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. In her

two-count Complaint, Plaintiff alleges Defendants 1 discriminated against her on the basis of sex

and retaliated against her for engaging in protected activity, when they: (1) scheduled her to work

at the same post with her alleged harasser; (2) informed her that she was no longer being

considered for hiring as a Special Agent; (3) did not select her for a Counter Surveillance Unit

officer position; and (4) failed to respond to an email inquiring about a future training opportunity.

See generally Compl., ECF No. 1 [hereinafter Compl.]. Pending before the court is Defendants’

Motion to Dismiss for failure to state a claim. See Defs.’ Mot. to Dismiss, ECF No. 8. For the

reasons that follow, Defendants’ motion is denied.




1
 Defendants are James M. Murray, in his official capacity as Director of the U.S. Secret Service, and Alejandro
Mayorkas, who is automatically substituted as a defendant in his official capacity as the Secretary of the U.S.
Department of Homeland Security under Federal Rule of Civil Procedure 25(d).
         Case 1:20-cv-02808-APM Document 11 Filed 06/09/21 Page 2 of 5




                                                  I.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible when it “pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. To state a claim for disparate

treatment, a plaintiff must plead facts to plausibly establish that: “(1) she is a member of a

protected class; (2) she suffered an adverse employment action; and (3) the unfavorable action

gives rise to an inference of discrimination.” Chappell-Johnson v. Powell, 440 F.3d 484, 488

(D.C. Cir. 2006) (internal quotation marks omitted). A plaintiff seeking to establish retaliation

must show: (1) she engaged in statutorily protected activity; (2) she suffered a materially adverse

action by her employer; and (3) a causal link connects the protected activity and the adverse action.

See Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009). Plaintiff has alleged facts sufficient

to satisfy both standards.

                                                 II.

       Turning first to Plaintiff’s discrimination claim, she alleges that she is a member of a

protected class (female) and that she suffered a series of adverse employment actions that each

give rise to an inference of discrimination on the basis of her sex. See Compl. ¶¶ 37, 39. Because

the court finds that Plaintiff has alleged facts sufficient to state a claim as to at least one of the

alleged adverse actions—the rejection of Plaintiff’s application to become a Special Agent—the

court focuses its discussion on that incident. Plaintiff alleges that she applied to become a Special

Agent in March 2017, and after completing the application process, including passing a security

clearance interview on June 10, 2017, she received a conditional job offer. Compl. ¶ 12. While

                                                  2
          Case 1:20-cv-02808-APM Document 11 Filed 06/09/21 Page 3 of 5




her conditional offer was pending, on February 8, 2018, Plaintiff filed a formal Equal Employment

Opportunity (“EEO”) complaint alleging sexual harassment by a coworker. See Mem. of P. & A.

in Opp’n to Defs.’ Mot. to Dismiss, ECF No. 9 [hereinafter Pl.’s Opp’n], Ex. A, ECF No. 9-1

[hereinafter Pl.’s Ex. A]. Thereafter, on April 11, 2018, Plaintiff says she was notified that her

Special Agent application was being “reconsidered,” and the next day she was informed that it had

been “rejected.” Compl. ¶ 13. In July 2018, Plaintiff was informed that her application “was no

longer being considered.” Id.

        According to Plaintiff, it is rare for Secret Service officers who receive a conditional offer

for a Special Agent position to have that offer rescinded. Id. When she inquired several times as

to the reason for pulling her offer, she says she “received a series of shifting reasons and

rationales.” Id. ¶ 14. At least two of the rationales she was given—that she “‘had not performed

all the duties required of a [Uniformed Division] Officer,’” id., and that “she had not been on full

Uniformed Division duty for a sufficient amount of time”—were objectively false, according to

Plaintiff, id. ¶ 17.

        The court finds that these allegations, taken as true, are sufficient to survive a motion to

dismiss. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510–12 (2002) (holding that a plaintiff

need not plead all elements of a prima facie case to survive a Rule 12(b)(6) motion in the context

of Title VII). There is no doubt that Defendants’ revocation of Plaintiff’s conditional offer

constituted an “adverse action.” See Forkkio v. Powell, 306 F.3d 1127, 1131 (D.C. Cir. 2002)

(providing standard). And the D.C. Circuit has held that “shifting and inconsistent justifications”

for adverse employment actions, as Plaintiff received here, “‘are probative of pretext,’” and thus

give rise to an inference of discrimination. Geleta v. Gray, 645 F.3d 408, 413 (D.C. Cir. 2011)

(quoting EEOC v. Sears Roebuck & Co., 243 F.3d 846, 853 (4th Cir. 2001)); see also Domínguez-

                                                  3
         Case 1:20-cv-02808-APM Document 11 Filed 06/09/21 Page 4 of 5




Cruz v. Suttle Caribe, Inc., 202 F.3d 424, 432 (1st Cir. 2000) (“[W]hen a company, at different

times, gives different and arguably inconsistent explanations, a jury may infer that the articulated

reasons are pretextual.”); Thurman v. Yellow Freight Sys., Inc., 90 F.3d 1160, 1167 (6th Cir.

1996) (“An employer’s changing rationale for making an adverse employment decision can be

evidence of pretext.”). Plaintiff need not, as Defendants argue, provide facts about the sex of the

employees who were hired for the Special Agent position to state a claim of discrimination. See

Stella v. Mineta, 284 F.3d 135, 146 (D.C. Cir. 2002).

       Plaintiff has similarly alleged facts sufficient to state a retaliation claim. Plaintiff filed her

formal EEO complaint on February 8, 2018, and just over two months later, on April 11, 2018,

was told that her application for the Special Agent position was being reconsidered. See Pl.’s Ex.

A; Compl. ¶ 13. The temporal proximity between Plaintiff’s statutorily protected activity and the

adverse employment action is alone sufficient to infer causation. See Hamilton v. Geithner, 666

F.3d 1344, 1357 (D.C. Cir. 2012) (“[T]emporal proximity can [] support an inference of causation

. . . where the two events are very close in time.”); see also Bryant v. Pepco, 730 F. Supp. 2d 25,

31 (D.D.C. 2010) (“Because causation is often the most difficult element to show in advance of

discovery, courts generally rely on the length of time between the protected activity and the adverse

action to determine whether causation has been sufficiently pled at the motion to dismiss stage.”).

Taken together with the shifting rationales Plaintiff says she received, see Compl. ¶ 14, Plaintiff

has alleged facts more than sufficient to survive a motion to dismiss, see Harris v. D.C. Water and

Sewer Auth., 791 F.3d 65, 69 (D.C. Cir. 2015) (finding that temporal proximity and disputed

rationale for job termination were “certainly enough to survive a motion to dismiss”). At this

stage, Plaintiff need not plead that decision-makers had actual knowledge of her protected activity.

See Hamilton, 666 F.3d at 1358.

                                                   4
         Case 1:20-cv-02808-APM Document 11 Filed 06/09/21 Page 5 of 5




       Having thus found that Plaintiff has alleged facts sufficient to plead claims of

discrimination and retaliation with respect to the revocation of her conditional offer to become a

Special Agent, the court need not tackle Plaintiff’s other theories of liability. The court can defer

their consideration until summary judgment.

                                                III.

       For the foregoing reasons, Defendants’ Motion to Dismiss, ECF No. 8, is hereby denied.




Dated: June 9, 2021                                           Amit P. Mehta
                                                       United States District Court Judge




                                                 5
